Citation Nr: 1736308	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-25 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for degenerative joint disease of the left shoulder, currently rated as 20 percent disabling from September 1, 2010 through July 21, 2015 and 50 percent disabling therefrom.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from July 1982 to February 1989. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The case is currently under the jurisdiction of the Atlanta, Georgia RO.

In October 2016, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
In a December 2015 rating decision, the Agency of Original Jurisdiction (AOJ) increased the rating for the Veteran's degenerative joint disease of the left shoulder to 50 percent, effective July 22, 2015.  As the increase did not satisfy the appeal in full, the issue remains on appeal and has been characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The Court, however, went on to note that this holding would not apply to veterans who pursue their claims for service connection for psychiatric disorders on a "piecemeal basis."  In the instant case, the Veteran has filed an independent claim for depression and anxiety which has been separately adjudicated and the Veteran has not submitted a Notice of Disagreement (NOD) with that decision.  Therefore, the Board finds that the Clemons holding does not apply to the facts of this case because unlike Clemons, in this case, the Veteran's additional psychiatric disorders have already been separately pursued and adjudicated.    


FINDINGS OF FACT

1.  From September 1, 2010 through July 21, 2015, considering the most probative evidence of functional loss and impairment, the Veteran's left shoulder disability is not more comparable to limitation of motion to midway between side and shoulder level.  

2.  Since July 22, 2015, considering the most probative evidence of functional loss and impairment, the Veteran's left shoulder disability is not more comparable to nonunion of the humerus (false flail joint).

3.  The Veteran's currently diagnosed PTSD has not been shown to be caused by a verified in-service stressor event.

4.  The most probative evidence does not reflect that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disability.


CONCLUSIONS OF LAW

1.  From September 1, 2010 through July 21, 2015 the criteria for a rating in excess of 20 percent for service-connected left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2016).  

2.  From July 22, 2015 the criteria for a rating in excess of 50 percent for service-connected left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5202 (2016).  

3.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1131, 8107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

4.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria - Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Disabilities of the shoulder and arm are rated under Diagnostic Codes 5200 through 5203.  Normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).

VA regulations indicate that handedness will be determined by the evidence of record.  38 C.F.R. § 4.69.  The evidence reflects that the Veteran is left-handed.

The Veteran's left shoulder disability is currently assigned a 50 percent rating under Diagnostic Code 5200 from July 22, 2015.  38 C.F.R. § 4.71a.  Diagnostic Code 5200 provides a 50 percent rating with unfavorable, abduction limited to 25 degrees from side.   Id.  From September 1, 2010 through July 21, 2015 the Veteran's left shoulder disability was assigned a 20 percent rating under Diagnostic Code 5201.   38 C.F.R. § 4.71a.  Diagnostic Code 5201 provides a 20 percent rating for limitation of motion at shoulder level.  If motion of the major arm is limited to midway between side and shoulder level, a 30 percent rating is for assignment; if motion of the major arm is limited to 25 degrees from the side, a 40 percent rating is for assignment.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011), the Court explained that pursuant to 38 C.F.R. §§ 4.40  and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40 ), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence is the claims file shows, or fails to show, with respect to claim.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis -- September 1, 2010 through July 21, 2015

The Veteran avers that his left shoulder disability warrants a higher disability rating for the period from September 1, 2010 through July 21, 2015.

The Veteran was provided a VA medical examination in September 2010.  The claims file was reviewed.  The Veteran reported increasing left shoulder pain.  He had a history of surgery for rotator cuff repair.  Overall, the Veteran reported tenderness, pain at rest, weakness, abnormal motion, and guarding of movement.  On examination, left shoulder forward flexion was 0 to 94 degrees, abduction was 0 to 86 degrees, internal rotation was 0 to 68 degrees, and external rotation was 0 to 64 degrees.  There was evidence of pain with active motion.  The examiner noted there was objective evidence of pain following repetitive motion with no additional limitations of range of motion after three repetitions.  

A March 2011 outpatient follow-up note reflects the Veteran has limited range of motion in his left shoulder with no weakness.

In August 2011 the Veteran received a physical examination related to an outpatient follow-up.  The Veteran reported he was not able to lift with his left shoulder.  The notes reflect that the Veteran had both active and passive limitation with range of motion due to pain.

A November 2011 VA outpatient follow-up note reflects the Veteran had left shoulder surgery in June 2010 and he continues to have chronic left shoulder pain.

A September 2014 VA physical examination notes pain with motion in the left shoulder and notes the Veteran has chronic left shoulder pain.

During the October 2016 hearing before the undersigned VLJ, the Veteran testified that his shoulder never stops aching and he cannot pick up anything over a couple of pounds.  

With respect to Diagnostic Code 5201, a higher rating of 30 percent is warranted when the major arm has limitation of motion of midway between side and shoulder level.  The objective clinical findings do not show that the Veteran's left shoulder disability manifests in limitation of motion to midway between side and shoulder level.  A rating in excess of 20 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The Board considered whether a disability rating in excess of 20 percent would be warranted on the basis of any additional functional impairment and loss.  The Board will consider whether application of 38 C.F.R. §§ 4.40, 4.45, 4.59 would warrant a rating of 30 percent or higher under Diagnostic Code 5201.  See also Deluca, supra; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Veteran has complained of constant pain, weakness, loss of motion, and painful motion.  The evidence does not reflect additional functional impairment and loss to the degree to warrant a rating of 30 percent under Diagnostic Code 5201.  The most probative findings, consisting of objective clinical findings, do not reflect that his arm is limited to motion of midway between side and shoulder level.  In addition, the examination findings do not show that repetitive range of motion testing resulted in reduced range of motion.  While the September 2010 VA examiner noted that there would be some pain following repetitive motion testing, the examiner stated there would be no additional limitation of range of motion.  Here, the most probative findings do not indicate that even with functional impairment and loss, the Veteran's left shoulder disability is comparable to limitation of motion of midway between side and shoulder level.  As a result, the symptoms and manifestations are adequately compensated by the assigned disability rating of 20 percent for left shoulder disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); Deluca v. Brown, supra.    

The Board considered whether higher or separate ratings would be in order under other relevant diagnostic codes.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Diagnostic Code 5200 is not for application as there is no evidence of ankylosis from September 1, 2010 through July 21, 2015.  In addition, there is no indication of recurrent dislocation of scapulohumeral joint, fibrous union of humerus, nonunion of humerus (false flail joint), or loss of head of humerus (flail shoulder).  Therefore, application of Diagnostic Code 5202 is not warranted.  Finally, Diagnostic Code 5203 does not allow for a higher rating and application of the code is not warranted.  

In adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran is competent to provide evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran's belief that he is entitled to a higher rating is outweighed by the objective clinical findings.  While the Board considered the Veteran's reported symptoms, the Board assigns greater probative value to the objective clinical findings in the VA examination report and VA medical treatment records which were recorded following physical examination of the Veteran.  The Veteran has not been shown to have the requisite expertise or training to assess whether the appropriate schedular diagnostic code criteria have been met for assignment of a higher rating.

The Board therefore finds that the criteria for a higher rating for the Veteran's left shoulder disability from September 1, 2010 through July 21, 2015 have not been met at any time during the rating period.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis - From July 22, 2015

The Veteran's left shoulder disability is currently assigned a 50 percent rating under Diagnostic Code 5200 from July 22, 2015.  38 C.F.R. § 4.71a.  Diagnostic Code 5200 provides a 50 percent rating with unfavorable, abduction limited to 25 degrees from side.   

The Board notes that the Veteran is currently awarded the highest rating possible under Diagnostic Code 5200 for his left shoulder disability.  Additionally, a higher rating is not available under Diagnostic Codes 5201 or 5203.  

The Board has considered whether the Veteran is entitled to a higher rating under Diagnostic Code 5202.  Diagnostic Code 5202 provides for a 60 percent rating for nonunion of humerus (false flail joint) and an 80 percent rating for loss of head of humerus (flail shoulder).   

The Veteran was provided a VA medical examination in October 2015.  The VA examiner interviewed and examined the Veteran.  The Veteran's claims file was not available for review.  The Veteran reported flare-ups of his left shoulder that cause a throbbing, hot sensation in the shoulder.  Upon examination the Veteran had range of motion flexion from 0 to 30 degrees, abduction from 0 to 20 degrees, and no range of motion for external and internal rotation.  The examiner noted the Veteran had pain on examination that causes functional loss.  The Veteran was not able to perform repetitive-use testing due to pain.  The VA examiner noted the Veteran does not have loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus.  

With respect to Diagnostic Code 5202, a higher rating of 60 percent is warranted when there is nonunion of the humerus (flail shoulder).  The objective clinical findings do not show that the Veteran's left shoulder disability manifests in nonunion of the humerus (flail shoulder).  A rating in excess of 50 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  

As stated above, evaluation of a service-connected disability involving a joint requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See Deluca, 8 Vet. App. at 202.  The Veteran is currently awarded the highest rating possible under Diagnostic Code 5200; and a higher rating is not available under 5201 or 5203.  The only higher rating available to the Veteran is under Diagnostic Code 5202, which does not address functional loss due to pain.  As a result, the symptoms and manifestations are adequately compensated by the assigned disability rating of 50 percent for left shoulder disability from July 22, 2015.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); Deluca v. Brown, supra.    

The Board therefore finds that the criteria for a higher rating for the Veteran's left shoulder disability from July 22, 2015 have not been met at any time during the rating period.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


Service Connection for PTSD

The Veteran contends that he has PTSD due to in-service stressors.   The Veteran has reported two in-service stressful events in support of his claim.  First, the Veteran states he witnessed a sailor being eaten by sharks after being blown off the ship.  Second, he states that he tripped over a dead half burnt body while searching the ship after a fire.  See, September 2010 VA PSTD examination.   

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  For cases certified to the Board on or after August 4, 2014, such as this case, the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-V).  38 C.F.R. § 4.125(a) (2016); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

Initially, the Board notes that the Veteran does not allege, nor does the record show, that he engaged in combat, or that either of the stressors described above is related to combat with the enemy.  Accordingly, analysis of the Veteran's claim under the provisions of 38 C.F.R. § 3.304 (f)(2) is not necessary.  

Additionally, the Veteran does not allege, nor does the record show, that his stressors are related to fear of hostile or terrorist activity.  As such, the Veteran's lay testimony alone may not establish the occurrence of the claimed in-service stressors.  

The Veteran was provided a private treatment psychiatric examination in March 2008.  The physician diagnosed the Veteran with dysthymic disorder and PTSD.  The examination notes do not contain information regarding the Veteran's alleged in-service stressors.  The Veteran discussed a July 2007 incident where his ex-girlfriend stabbed him in the back.  The Veteran stated he has flashbacks and nightmares of the incident and has been paranoid since then.  

The Veteran was afforded a private mental examination in February 2009.  At the examination the Veteran did not report any in-service stressors.  The Veteran reported his problems started in July 2007 after his ex-girlfriend stabbed him in the back and punctured a lung.  The Veteran stated after he was released from the hospital he developed an intense fear of being attacked from behind.  The private examiner diagnosed the Veteran with generalized anxiety disorder, PTSD, and panic attacks with agoraphobia.  

In January 2010 VA received a statement from the Veteran's aunt, L. H.  L. H stated that since he was stabbed he has become more and more detached from the people around him.  She further stated that he has recurring nightmares that he is the sailor that fell into the water and was eaten by the shark.  

At a March 2010, VA Mental Health Comprehensive Plan for Care the Veteran reported the trauma of watching a sailor being eaten by sharks.  The Veteran also reported the fire on his ship and that he found dead sailors who were burned.  Additionally, the Veteran stated that he is not working because of his anxiety and PTSD because he does not like being around people.  The Veteran stated "once I got stabbed I had this phobia.  I stayed in the house for two years leaving only when I had to leave." 

The Veteran was afforded a VA psychological examination in September 2010.  At the examination the Veteran reported two in-service stressors, both of which had already been reported to VA.  Specifically, he again stated that he discovered burnt bodies after a fire on his ship and that he saw a seaman eaten by a shark.  The Veteran also discussed his 2007 stabbing by his ex-girlfriend.  The VA examiner opined that the in-service stressors would be sufficient to meet the Criterion for a PTSD diagnosis.  However, the VA examiner opined that the Veteran's PTSD is not caused by or a result of the alleged in-service stressors.  As rationale the VA examiner concluded that the Veteran's PTSD symptoms were due to the stabbing injury that occurred in 2007.  The VA examiner further stated that the medical records reflect the Veteran admitted to having symptoms starting with the 2007 injury.  Additionally, prior to 2007, the Veteran was functioning well, was employed and had good relationships.  

The Veteran was afforded a VA psychological examination in December 2012.  The Veteran's claims folder was reviewed.  At the examination the Veteran reported the stressor of seeing a seaman being attacked by a shark.  The VA examiner noted that the Veteran does not meet the DSM - IV criteria for PTSD.  The VA examiner further explained that the Veteran was receiving treatment for PTSD related to being stabbed.  Additionally, the Veteran had no PTSD symptoms, such as panic attacks, distress, or hypervigilance during the examination. 

As to a current diagnosis for PTSD, the Board notes that there is conflicting evidence of record.  The December 2012 VA PTSD examiner found that no PTSD diagnosis could be made.  However, the Veteran was diagnosed with PTSD at a September 2010 VA examination based on DSM-IV criteria.  In providing the PTSD diagnosis, the September 2010 VA examiner noted that all DSM-IV diagnostic criteria were met.  The Board finds that the evidence is at least at relative equipoise as to whether the Veteran has a current diagnosis of PTSD.  Therefore, the Board resolves reasonable doubt in the Veteran's favor, and concludes that the Veteran has a current diagnosis of PTSD under the DSM-IV.  See 38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. 49, 53 (1990).

The Board further observes that the September 2010 VA treatment took place prior to the promulgation of the DSM-5 in May 2013 and, therefore, reflects that the Veteran was evaluated under the diagnostic criteria for PTSD set forth in the DSM-IV.  As noted above, because this case was certified to the Board on or after August 4, 2014, the regulations require that the Veteran's diagnosis for PTSD conform to the criteria set forth in the DSM-5 rather than the DSM-IV.  However, in this case the VA treatment records reflect an accounting of the Veteran's symptoms as compared to the diagnostic criteria for PTSD under the DSM-IV.  As the Board concedes demonstration of a diagnosis of PTSD, there is no prejudice to the Veteran by the absence in the record of comparison of those symptoms to the diagnostic criteria for PTSD set forth in the DSM-5.  Therefore, again resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's diagnosis for PTSD satisfies 38 C.F.R. §4.125(a).  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

As noted above, entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a), a confirmed stressor event, and medical evidence linking the stressor event to the Veteran's PTSD.  The preponderance of the evidence demonstrates that service connection for PTSD is not warranted.  While the Veteran has a current diagnosis of PTSD, the September 2010 VA examiner explained that the Veteran's symptoms were related to his 2007 stabbing.  While the Veteran himself may believe that his psychiatric conditions are related to military service, to include claimed in-service stressors, even when deemed credible as to the report of stressors in service, he has not been shown to have the requisite medical expertise or training to be deemed competent to provide an opinion as to the etiology of his PTSD.  The September 2010 VA examiner concluded that the Veteran's psychiatric disorders were neither caused by nor worsened by his military experiences.  The Board finds the VA examiner's opinion to be more probative.  As such, service connection cannot be established.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107 (b) regarding reasonable doubt are not applicable, the Veteran's claim of entitlement to service connection for PTSD must be denied.

Entitlement to a TDIU

A TDIU may be granted where a Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or higher, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or higher.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, where the percentage requirements are not met, entitlement to a TDIU may be considered on an extra-schedular basis when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extra-schedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  However, it may determine whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and, if so, then refer the issue to the Director, Compensation Service, for a determination as to whether the Veteran is entitled to TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b).  

In determining whether a TDIU is warranted, consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The determination of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following a substantially gainful occupation is placed on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16; Floore v. Shinseki, 26 Vet.App. 376, 381 (2013).

The Veteran contends that his service-connected disability prevents him from securing or following a substantially gainful occupation.  From September 1, 2010 through July 21, 2015, the Veteran was service connected for degenerative joint disease of the left shoulder, rated as 20 percent disabling.  Since July 22, 2015, the Veteran is service-connected for degenerative joint disease of the left shoulder, rated as 50 percent disabling.  Accordingly, the schedular percentage requirements for a TDIU were not met for the entire period on appeal.  See 38 C.F.R. § 4.16 (a).  Nevertheless, the Board will consider whether the Veteran's service-connected disability prevents him from securing or following a substantially gainful occupation such that consideration of entitlement to a TDIU on an extra-schedular bases is warranted under 38 C.F.R. § 4.16 (b).  

The Veteran indicated on a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received January 2010, that he last worked full-time in 2002 performing warehouse work.  He further indicated that he is unable to secure or follow a substantially gainful occupation due to his service-connected left shoulder disability and his nonservice-connected PTSD.  As noted above, in determining whether a TDIU is warranted, consideration may not be given to non-service connected disabilities.  Therefore, the Board will not consider the Veteran's PTSD when determining whether he is entitled to a TDIU.  

The SSA records reflect the Veteran was granted SSA disability benefits based on his non-service connected residual limitations from a stab wound, diabetes, PTSD, and depressive disorder.  In his initial SSA disability application materials, received by VA in June 2010, the Veteran stated a nonservice-connected stab wound to the back and internal injuries were the illnesses, injuries, or conditions that limited his ability to work.  The Veteran stated he became unable to work on July 22, 2007.  The same month he was stabbed by his ex-girlfriend.  Additionally, the Veteran stated his last full time employment, as a general laborer, ended in July 2007.  The Veteran noted that at his previous employment he was responsible for pick-up and delivery maintenance and customer service.

At a September 2010 joints examination, the Veteran stated he had consistent pain in his service-connected left shoulder.  The Veteran's left shoulder disability also caused limitation of motion.  Regarding the Veteran's ability to function in an occupational environment, the VA examiner opined that, due to his service-connected left shoulder disability, the Veteran would be restricted to employment on a full time sedentary basis with restrictions focused on limited lifting of the left arm.  

At an October 2015 VA examination the Veteran described consistent pain in his left shoulder.  He also had limitation of motion of the left shoulder.  The VA examiner stated the Veteran's left shoulder disability would impact his ability to work because of the reduced range of motion.  

At the October 2016 hearing before the undersigned VLJ, the Veteran stated he has not worked since 2000.  The Veteran stated he has a GED and two years towards a bachelor's degree.  He testified that his last full time occupation was as a truck driver.  The Veteran testified that his left shoulder disability limits his daily routine.  For example, the Veteran is not able to drive for extended periods of time, he is not able to comb his hair or brush his teeth with his dominate hand, and he is unable to lift small household objects with his left hand.  The Veteran further testified that he has been unable to hold a job over eight months at a single place because of mood swings and his inability to sleep due to his nightmares.  The Veteran's spouse testified that, due to the Veteran's service-connected left shoulder disability, she has to help him take showers, brush his hair, and brush his teeth.  When asked whether she believes the Veteran is able to maintain full time employment, the Veteran's wife testified that he is not able to work "[b]ecause of the way he acts; his mind.  He, he's not right."

In view of the above, the Board finds that, although the probative evidence of record shows that the Veteran likely is unable to secure or follow an occupation involving heavy physical exertion due to his service-connected left shoulder disability, it does not show that it is at least as likely as not that the Veteran is unable to secure or follow a sedentary substantially gainful occupation consistent with his educational and occupational experiences solely as a result of his service-connected disability.  

In arriving at this conclusion, the Board recognizes that the Veteran's service-connected disability has an impact on his occupational functioning.  In that regard, the evidence clearly shows that the Veteran's service-connected left shoulder disability limits his ability to lift, carry, push, or pull heavy loads.  In essence, it shows that the Veteran is unable to perform heavy exertional, physical work.  

Furthermore, the Veteran and his spouse have presented competent and credible lay witness statements that the Veteran's activities of daily living are limited by his service-connected left shoulder disability.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay witnesses are competent to testify to features or symptoms of an injury or illness).  The Board finds the statements from the Veteran and his spouse credible as to the Veteran's inability to perform a full range of work inasmuch as they are consistent with the other evidence of record.  However, the Board notes that the statements as to the Veteran's limitations and his overall inability to work were made in consideration of both the Veteran's service-connected disability and nonservice-connected disabilities.  The Veteran's nonservice-connected disabilities are not for consideration in determining whether he is entitled to a TDIU.  Furthermore, the Board finds that the Veteran's statements and his spouse's statements are inconsistent with the other evidence of record, which reflect a level of disability that does not render the Veteran unable to secure or follow a substantially gainful occupation.  Therefore, the Board affords little probative value to the lay witness statements from the Veteran and his spouse inasmuch as they assert that the Veteran is unemployable due to his service-connected left shoulder disability.    

The Board instead affords great probative weight to the opinion from the VA examiner.  The September 2010 VA examiner examined the Veteran, reviewed his medical records, and provided statements as to the relative level of severity of the Veteran's left shoulder disability supported by appropriate rationale.  The VA examiner opined that the Veteran would be employable on a full time sedentary basis with restrictions focused on limited lifting of his left arm.  The Board affords probative weight to this opinion because it was based on and is consistent with the evidence of record.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).

Accordingly, due to his service-connected left shoulder disability, the Veteran is limited to sedentary positions that do not involve extensive use of his left shoulder.  The Board concludes that, as the Veteran is able to perform essentially a reduced range of sedentary work, he is not unable to secure or follow a substantially gainful occupation due solely to his service-connected left shoulder disability.  See 38 C.F.R. § 4.16.

In determining whether the Veteran is entitled to a TDIU the Board has considered the Veteran's level of education, special training, and previous work experience.  See 38 C.F.R. § 4.16.  As noted above, the Veteran has indicated that he has two years of college education.  The Board finds that the Veteran's level of education does not preclude his ability to perform a reduced range of sedentary work of a basic and routine unskilled nature, such as clerical work or inspection work.  Additionally, the Veteran noted on his SSA disability application that he has worked in customer service.  The Board finds that although the Veteran may no longer be able to perform his past work due to his left shoulder disability, his work history would not prevent him from transitioning to a sedentary occupation or from securing or following such an occupation.  

The Board further considered the fact that the Veteran has been found disabled for SSA purposes.  The Board initially notes that VA is not bound by SSA's determinations.  Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  The Board observes that the legal criteria for entitlement to SSA disability benefits are similar to those for entitlement to a TDIU.  Compare 20 C.F.R. § 416.905 (2015) with 38 C.F.R. § 4.16.  However, as discussed above, the May 2010 SSA Disability Determination reflects that the Veteran was found disabled for SSA purposes based on consideration of his nonservice-connected disabilities.  As the Veteran's nonservice-connected disabilities are not for consideration in determining entitlement to a TDIU, the Board finds the fact that the Veteran has been found disabled for SSA purposes to be unpersuasive as to the Veteran's entitlement to a TDIU.  

In view of the foregoing, the most probative evidence of record does not establish that it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation consistent with his educational and occupational experience, due solely to his service-connected left shoulder disability.  The Veteran's service-connected left shoulder disability limits him to basic, routine sedentary positions that involve little or no lifting or carrying heavy objects.  As the preponderance of the evidence is against entitlement to a TDIU the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, a TDIU is not warranted.  
 

ORDER

Entitlement to a disability rating in excess of 20 percent for a left shoulder disability from September 1, 2010 through July 21, 2015 is denied.

Entitlement to a disability rating in excess of 50 percent for a left shoulder disability from July 22, 2015 is denied.  

Entitlement to service connection for PTSD is denied.

Entitlement to a TDIU is denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


